Citation Nr: 1521292	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-14 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the residuals of a left knee disability, to include as being secondary to his service-connected right knee disorder.  

2.  Entitlement to service connection for the residuals of a lower back disability.

3.  Entitlement to a disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), on appeal from an initial grant of service connection

4.  Entitlement to a disability evaluation in excess of 20 percent for left shoulder separation with bursitis, on appeal from an initial grant of service connection.  

5.  Entitlement to a compensable evaluation for mild anterolisthesis of the cervical segment of the spine, on appeal from an initial grant of service connection.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from January 2004 to January 2009.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from April and June 2011 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO), located in Nashville, Tennessee.  In those actions, service connection for PTSD, a left shoulder disability, and a neck disability was granted.  Respective disability ratings were assigned and the appellant has appealed those evaluations claiming that higher ratings should be higher.  The appellant has also expressed disagreement with the denial of service connection for a left knee disability and a lower back disorder.  

Regrettably, the claim must be returned to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional action.  VA will notify the appellant if further action is required. 


FINDING OF FACT

The Veteran does not have a current low back disability.   






CONCLUSION OF LAW

The criteria for service connection for a back disability, to include low back pain, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the VA asking that service connection be granted for a lower back disorder.  He has maintained that he suffered from back pain while on active duty and has continued to experience said pain since being discharged.  He thus asks that service connection be granted for a lower back disorder.  The RO has denied his claim for benefits and the appellant has appealed to the Board for review.

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).

In September 2010, prior to adjudication of the appellant's claim, the RO advised him of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That same communication also informed the appellant of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson,19 Vet. App. 473 (2006), supra.

The appellant was afforded a VA examination over the course of this appeal, the most recent in 2011.  The examiner considered an accurate history, and provided definitive opinions supported by sufficient reasons.  The examinations and opinion are; therefore, adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  All reported service and post service treatment record have been obtained, and there is no indication of any outstanding records.

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist the appellant in obtaining evidence reasonably likely to substantiate the claim.

II.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Generally, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For chronic diseases (as defined in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a)) the second and third elements of service connection can be established by showing a continuity of symptomatology since service.  However, service connection via 38 C.F.R. § 3.303(b) is only available for chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Facts and Discussion

The appellant has come before the VA claiming that he now suffers from a ratable back disability that he believes is related to his military service.  Per the service medical records, the appellant received treatment for back pain.  However, there is nothing in those same records that suggest that the back disability was permanent, vice transitory, in nature.  Moreover, there is nothing showing that the appellant, upon completion of his enlistment, had a back disorder, disability, or disease that affected either the joints or muscles of the lower back.  

Following the appellant's claim for benefits, the appellant underwent a VA orthopedic examination in March of 2011.  It was noted that the appellant complained of near-constant back pain.  However, when examined, an actual, ratable disability or disorder of the back was not diagnosed.  

Although the appellant has reported current lower back symptoms, a VA examination and other records do not show an underlying disability and the VA examiner opined that there was no such disability.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  An underlying lower back disability was not identified in service or since.  The Board has considered whether the Veteran is competent to self-diagnose a back disorder, but finds that he is not, particularly as there is no observable evidence of abnormality.  In any event, even assuming he is competent to diagnose himself with a back disorder, the probative value of his opinion is outweighed by that of the VA examiner, who clearly does have more education, training and experience in diagnosing disorder than the Veteran, and who also had the benefit of diagnostic studies to support his opinion.  Absent a current underlying disability, the weight of the evidence is against the claim; reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a lower back disability is denied.  


REMAND

The remaining issues on appeal include entitlement to service connection for a left knee disability along with entitlement to increased evaluations for PTSD, a neck disability, and a left shoulder disorder.  

The record reveals that the appellant has not undergone a VA examination or review of his records with respect to the left knee disability as secondary to his service-connected right disability.  VA has a duty to develop the appellant's claims prior to the issuance of a decision on the merits of the claim.  This duty includes the duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  A VA examiner has specifically indicated that the appellant did not have a left knee disability while he was on active duty.  However, an examiner has provided an opinion concerning whether the disorder is secondary to the service-connected right knee disability.  As such, the Board believes that a thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case and in light of the applicable provisions of the VCAA, it is the Board's opinion that such an examination should be afforded the appellant before the Board issues a determination on the merits of his claim.

With respect to the issues involving PTSD, a left shoulder disability, and a neck disorder, the record reflects that the last complete examinations of the appellant occurred in 2010 and 2011 - approximately four to five years prior to the current action.  VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this instance, it appears that the medical information contained in the claims folder may be stale and does not take into account any treatment the appellant may have received more recently for his service-connected disorders.  The Board finds that a thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the applicable provisions of the VCAA, it is the Board's opinion that such examinations should be afforded the appellant before an appellate decision on the merits of his claim.

In other words, upon further review, it is the determination of the Board that the medical evidence contained in the claims folder is inadequate in determining whether the appellant should be awarded higher disability ratings for the disabilities now on appeal.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim must be returned to the AMC so that additional medical testing may be accomplished that more adequately addresses the question now before the Board.  Additional medical testing will provide the Board with a basis to either agree or refute the appellant's various assertions, and will provide the VA with a more complete picture of whether increased evaluations should be granted.

Accordingly, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, further appellate consideration will be deferred and the case is REMANDED to the AMC for the following actions:

1.  With any source identification received from the Veteran, the AMC should obtain any outstanding treatment records (government and private) of the appellant dated from January 2010 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, the AMC should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and he should be allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e) (2014).

2.  Only after the AMC has obtained all of the appellant's medical records, and only after they have been included in the claims folder, then the AMC should schedule the appellant for VA examinations to determine the severity of the appellant's PTSD, left shoulder disability, and neck disorder.  The claims folder and a copy of this remand are to be made available to the examiners to review prior to the review.  Each examiner must review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of each report.  

For each examination, the examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

A comprehensive clinical history should be obtained.  Each examination report should include discussions of the appellant's documented medical history and the appellant's assertions concerning the severity of each disorder.  It is requested that the examiner identify what symptoms, if any, the appellant currently manifests, or has manifested in the recent past, that are attributable to his service-connected PTSD, left shoulder disability, and the neck disability.  Each examiner should specifically comment on the manifestations and symptoms produced by the three separate conditions.

If any matter cannot be medically determined without resort to mere conjuncture, this should be commented on by the examiner in the report.  Finally, it is requested that the results of each examination be typed and included in the claims folder for review.

3.  The AMC should then arrange for an orthopedic examination for the appellant by an examiner with appropriate expertise so that an opinion may be obtained concerning whether the appellant's current left knee disability is secondary to or was caused by his service-connected right knee disability.  The claims folder should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he/she has reviewed the claims folder.  

The examiner should examine the appellant and make a determination as to whether the appellant now suffers from a left knee disability.  The examiner then should provide a detailed analysis as to the etiology of all diagnosed left knee disorders.  Any appropriate laboratory testing should be accomplished in order to obtain a definitive diagnosis of the claimed disorder.

It is requested that the examiner express an opinion as to whether any diagnosed left knee disorder is least as likely as not began in or is related to the appellant's right knee disability.  In the report, the examiner must specifically discuss the appellant's contentions and assertions, including the appellant's statements on the history of the claimed disability and the current symptoms/manifestations.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  Again, if further testing or examination by other specialists is determined to be warranted in order to evaluate the specific condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. 

4.  Thereafter, the AMC should readjudicate the issues pending on appeal.  If any benefit sought on appeal remains denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC) regarding the issues now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2014) his failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


